DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 7/12/2022 with a request for continued examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 
Claim Status
Claims 1, 4-5, 7-9, 12, and 14-18 are pending. 
Claims 2-3, 6, 10-11, and 13 are cancelled.
Claims 1, 4, 9, 12, and 14-15 are currently amended.
Claims 16-18 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-9, 12, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 12, the limitation: “wherein each receiving element disposed on a lateral retaining arm has a maximum thickness across the entire receiving element that is equal to or less than a thickness of the lateral retaining arm that the receiving element is disposed on” is regarded as new matter. Particularly, no support can be found in the instant disclosure that depicts or describes such a maximum thickness of the receiving element in relation to its retaining arm.
The Examiner notes that, during the Interview dated 8-July-2022, this limitation was identified by the Examiner as containing new matter.
Additionally, the limitation: “wherein each receiving element disposed on a lower frame element has a maximum thickness across the entire receiving element that is equal to or less than a thickness of the lower frame element that the receiving element is disposed on” is regarded as new matter. Particularly, while instant Fig. 4 appears to provide support for the “equal to” portion of the limitation, support cannot be found for the “less than” portion of the limitation. As such, the full scope of the limitation is not supported by the disclosure.

Regarding claims 4-5, 7-8, 14-18, the claims are rejected at least based upon their dependencies to claims 1, 9, or 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 8-9, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klick (US Pub. 2018/0066354) in view of Hong (US Pub. 2015/0068948).
Examiner notes Klick is available as 102(a)(2) prior art by virtue of its effective filing date from 2-April-2015 (instant application: 13-April-2015).
Regarding claim 1, Klick teaches a PECVD boat (Klick – [0079] and Fig. 13-14, wafer boat #200; Abstract) comprising at least one boat plate ([0079] and Figs. 13-14, plates #202 & #204) for receiving square wafers (Fig. 13, wafers W depicted as substantially square),
wherein the at least one boat plate is has a vertical use position (see Fig. 13, vertically upright wafer holding) and is provided with multiple U-shaped receiving slots (see Fig. 13, wafer W bounded by three carrier rods #210 such that the recess is U-shaped), each capable of receiving at least one wafer (see Fig. 13, one wafer per recess),
wherein the receiving slots are arranged one behind the other in the longitudinal direction of the at least one boat plate (see Fig. 13, wafers oriented one after another in a longitudinal direction) and are open at a top (see Fig. 13),
wherein the wafers inserted in each of the receiving slots are aligned with the at least one boat plate (Fig. 13, wafers oriented in a substantially parallel longitudinal direction), 
wherein each receiving slot is bounded by lateral retaining arms ([0080] and Fig. 13, carrier rods #210 positioned on the left and right sides of the wafer; carrier rods #210 integrally connected to plates #202) and a lower frame element of the boat plate ([0080] and Fig. 13, bottom-most carrier rods #210),
wherein the lateral retaining arms are part of the boat plate (Fig. 13, carrier rods #210 integrally connected to plates #202),
wherein the lateral retaining arms and a lower frame element form the U-shaped receiving slots (see annotated Fig. 13 below),

    PNG
    media_image1.png
    238
    294
    media_image1.png
    Greyscale

wherein the lateral arms and the lower frame element only partially surround the wafer inserted in the receiving slots (Fig. 13, rods #210 and the “slot” only surrounds portions of the lower periphery of the wafer, see also the annotated Fig. 13 directly above), 
wherein each boat plate consists of an electrically conductive material ([0005], [0042], [0079], plates comprise graphite).

Klick does not teach wherein three receiving elements are disposed within each receiving slot, one each of the receiving elements disposed on one each of the lateral retaining arms and the lower frame element of their associated receiving slot and each of the three receiving elements are oriented inward into their associated receiving slot, the three receiving elements within each receiving slot each having a groove capable of receiving an outer edge of a wafer, each groove having a bottom surface spaced a defined distance from their associated lateral retaining arms and lower frame element, wherein each receiving element disposed on a lateral retaining arm has a maximum thickness across the entire receiving element that is equal to or less than a thickness of the lateral retaining arm that the receiving element is disposed on, wherein the entire receiving element includes the groove and any portions of the receiving element on opposing sides of the groove, and wherein each receiving element disposed on a lower frame element has a maximum thickness across the entire receiving element that is equal to or less than a thickness of the lower frame element that the receiving element is disposed on, wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove.
However, Hong teaches wherein three receiving elements are disposed within each receiving slot (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below), 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

one each of the receiving elements disposed on one each of the lateral retaining arms and the lower frame element of their associated receiving slot (see annotated Hong Fig. 6 above) and each of the three receiving elements are oriented inward into their associated receiving slot (see above, towards the wafer), the three receiving elements within each receiving slot each having a groove capable of receiving an outer edge of a wafer (Hong – [0037] and Fig. 6, grooves #115, #125, #135), each groove having a bottom surface spaced a defined distance from their associated lateral retaining arms and lower frame element (Hong – Fig. 6, grooves are any distance away from any portion of their associated arms/lower elements), wherein each receiving element disposed on a lateral retaining arm has a maximum thickness across the entire receiving element (Hong – Fig. 6, thickness from #123 to #121) that is equal to a thickness of the lateral retaining arm that the receiving element is disposed on (Hong – Fig. 6, thickness of the vertical arm supporting #12/#13 appears equal), wherein the entire receiving element includes the groove and any portions of the receiving element on opposing sides of the groove (Hong – Fig. 6, entirety of #12 and/or #13), and wherein each receiving element disposed on a lower frame element has an maximum thickness (Hong – Fig. 6, thickness of #113 to #111) that is equal to a thickness of the lower frame element that the receiving element is disposed on (Hong – Fig. 6, thickness of the side portion of the lower frame element appears to be equal), wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove (Hong – Fig. 6, entirety of #11).
Klick and Hong both teach semiconductor wafer holders, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer carrier rods as taught by Klick with the grooved retaining arms as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

To clarify the record, the preamble limitation “for receiving rectangular or square wafers” is regarded as an intended use of the PECVD boat. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Regardless, modified Klick appears to be capable of receiving a substantially square wafer, as seen in at least Fig. 13.

Further, the claim limitations “has a vertical use position”, “capable of receiving at least one of the wafers”, “wherein the wafers inserted in each of the receiving recesses are aligned with the at least one boat plate”, and “only partially surround the wafer inserted in the receiving slots” are merely intended uses of the PECVD boat and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The apparatus as taught by modified Klick would be capable of performing the intended uses as set forth above.

Additionally, the claim limitations containing reference to the wafers are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 4, the entire claim is interpreted by Examiner as merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
As the modified Klick apparatus is capable of receiving wafers (see at least Klick - Fig. 13), and since the size of the inserted wafer is a variable quantity which is unspecified by the instant claim, the modified Klick apparatus would be capable of accommodating two wafers in back-to-back loading. Further, Klick discloses a separate embodiment that is capable of supporting two wafers in back-to-back loading in a single recess (Klick - Fig. 12).

Regarding claim 5, the entire claim is interpreted by Examiner as merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
The modified Klick apparatus would be capable of performing the intended use as expressly taught (Klick – [0045] and Fig. 2, with the boat plates of the alternative embodiment in Fig. 12) and connected to one another with a nonconductive material (Klick – [0079]: plates positioned alternatingly using spacers and clamp elements; made from a dielectric material, which are nonconductive).

Regarding claim 8, Klick teaches wherein the electrically conductive material used for the boat plates is: shaped graphite (Klick - [0005], [0042], [0079], shaped as in Fig. 13-14).

Regarding claim 9, Klick teaches a PECVD boat (Klick – [0079] and Fig. 13-14, wafer boat #200, Abstract) consisting of a multiplicity of separate and vertically oriented boat plates ([0079] and Figs. 13-14, plates #202 & #204; seen arranged in Fig. 2) consisting of an electrical conductive material ([0005], [0042], [0079], plates comprise graphite; instant Application par. [0004]: electrically conductive material such as graphite),
wherein the boat plates are arranged and spaced apart from and next to one another (Klick – better shown in Fig. 2 differing only in boat plate geometry) in an electrically nonconductive manner ([0079]: plates positioned alternatingly using spacers and clamp elements; made from a dielectric material, which are nonconductive),
wherein the multiplicity of boat plates consist of an electrically conductive material ([0005], [0042], [0079], plates comprise graphite),
wherein each of the multiplicity of boat plates are provided with multiple U-shaped receiving slots (see Fig. 13, wafer W bounded by three carrier rods #210 such that the slots are U-shaped, see also below),

    PNG
    media_image1.png
    238
    294
    media_image1.png
    Greyscale

wherein the multiple U-shaped receiving slots are each capable of receiving at least one of the wafers (see Fig. 13, multiple wafers, 1 per slot), and 
wherein the multiple U-shaped receiving slots are arranged one behind the other in the longitudinal direction of the boat plate (see Fig. 13, slots arranged sequentially along the longitudinal axis) and open at a top (see Fig. 13, slots open upwardly),
 wherein the at least one wafer inserted into each of the receiving recesses are aligned flush with the respective boat plate (Fig. 13, wafers oriented in a substantially parallel longitudinal direction and are thus “flush”, see also Fig. 12), 
wherein each receiving slot is bounded by lateral retaining arms ([0080] and Fig. 13, carrier rods #210 positioned on the left and right sides of the wafer) and by a lower frame element of the respective boat plate ([0080] and Fig. 13, bottom-most carrier rods #210) forming the U-shaped receiving slots (see Fig. 13), which only partially surround the at least one wafer inserted into the respective receiving slot (Fig. 13, less than half the wafer periphery is surrounded).

Klick does not teach wherein each of the receiving slots further comprises three receiving elements, one each of the receiving elements is disposed on one each of the lateral retaining arms and lower frame element, and projecting into the respective receiving slots for receiving the at least one wafer, wherein each of the receiving elements is provided with a groove into which an outer edge of the at least one wafer can engage, wherein each groove has a bottom surface spaced a defined distance from their associated lateral retaining arms and lower frame element, wherein each of the receiving elements disposed on a lateral retaining arm has an maximum thickness across the entire receiving element that is equal to or less than a thickness of the lateral retaining arm that the receiving element is disposed on, wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove; nor wherein each of the receiving elements disposed on a lower frame element has a maximum thickness across the entire receiving element that is equal to or less than a thickness of the lower frame element that the receiving element is disposed on, wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove.
However, Hong teaches wherein each receiving slot further comprises three receiving elements (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below), 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

one each of the receiving elements disposed on one each of the lateral retaining arms and the lower frame element (see annotated Hong Fig. 6 above) and projecting into the respective receiving slots for receiving the at least one wafer (see above, towards the wafer), wherein each of the receiving elements is provided with a groove into which an outer edge of the at least one wafer can engage (Hong – [0037] and Fig. 6, grooves #115, #125, #135 hold wafer #100), wherein each groove has a bottom surface spaced a defined distance from their associated lateral retaining arms and lower frame element (Hong – Fig. 6, grooves are any distance away from any portion of their associated arms/lower elements), wherein each receiving element disposed on a lateral retaining arm has a maximum thickness across the entire receiving element (Hong – Fig. 6, thickness from #123 to #121) that is equal to a thickness of the lateral retaining arm that the receiving element is disposed on (Hong – Fig. 6, thickness of the vertical arm supporting #12/#13 appears equal), wherein the entire receiving element includes the groove and any portions of the receiving element on opposing sides of the groove (Hong – Fig. 6, entirety of #12 and/or #13), and wherein each receiving element disposed on a lower frame element has an maximum thickness (Hong – Fig. 6, thickness of #113 to #111) that is equal to a thickness of the lower frame element that the receiving element is disposed on (Hong – Fig. 6, thickness of the side portion of the lower frame element appears to be equal), wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove (Hong – Fig. 6, entirety of #11).
Klick and Hong both teach semiconductor wafer holders for CVD processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer holding structure of the apparatus taught by Klick with the grooved retaining structure as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

The claim limitations “wherein the boat plates are arranged spaced apart from and next to one another and mechanically connected to one another in an electrically nonconductive manner”, “each capable of receiving at least one of the wafers”, “wherein the at least one wafer inserted in each of the receiving recesses are aligned flush with the respective boat plate”, “which only partially surround the at least one wafer inserted into the respective receiving slot”, “for receiving the at least one wafer”, and “into which an outer edge of the at least one wafer can engage” are merely intended uses of the PECVD boat and are given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
The apparatus as taught by modified Klick would be capable of performing the intended uses as set forth above.

Additionally, the claim limitations containing reference to the wafers are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 12, Klick teaches a PECVD boat (Klick – [0079] and Fig. 13-14, wafer boat #200; Abstract) comprising: at least one boat plate ([0079] and Figs. 13-14, plates #202 & #204) for receiving wafers (see Fig. 13, wafers W), 
wherein the at least one boat plate is provided with multiple U-shaped receiving slots (see Fig. 13, wafer W bounded by three carrier rods #210 such that the slot is U-shaped) that are arranged one behind the other in the longitudinal direction of the at least one boat plate (see Fig. 13, wafers oriented sequentially in the longitudinal direction) and open at a top (see Fig. 13), 

    PNG
    media_image1.png
    238
    294
    media_image1.png
    Greyscale

wherein each receiving slot is capable of receiving one or two of the wafers (see Fig. 13; Abstract: for a wafer or wafer pair) and each receiving recess is bounded laterally by retaining arms ([0080] and Fig. 13, carrier rods #210 positioned on the left and right sides of the wafer; carrier rods #210 integrally connected to plates #202) and a lower frame element of the at least one boat plate ([0080] and Fig. 13, bottom-most carrier rods #210).

Klick does not teach wherein receiving elements oriented inward into the receiving slot, project from the retaining arms and the lower frame element, wherein the receiving elements each having a groove worked into the end of each of the receiving elements into which the outer edge of the wafer can engage, wherein each wafer is held in the at least one boat plate at just three points, wherein each of the receiving elements disposed on a lateral retaining arm has a maximum thickness across the entire receiving element that is equal to or less than a thickness of the lateral retaining arm that the receiving element is disposed on, wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove, nor wherein each of the receiving elements disposed on a lower frame element has a maximum thickness across the entire receiving element that is equal to or less than a thickness of the lower frame element that the receiving element is disposed on, wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove.
However, Hong teaches wherein receiving elements oriented inward into the receiving slot, project from the retaining arms and the lower frame element (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below), 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

wherein the receiving elements each having a groove worked into the end of each of the receiving elements into which the outer edge of the wafer can engage (Hong – [0037] and Fig. 6, grooves #115, #125, #135 receiving wafer #100), wherein each wafer is held in the at least one boat plate at just three points (Hong – Fig. 6, wafer held at three points in the same way as the instant application is held at three “points”), wherein each receiving element disposed on a lateral retaining arm has a maximum thickness across the entire receiving element (Hong – Fig. 6, thickness from #123 to #121) that is equal to a thickness of the lateral retaining arm that the receiving element is disposed on (Hong – Fig. 6, thickness of the vertical arm supporting #12/#13 appears equal), wherein the entire receiving element includes the groove and any portions of the receiving element on opposing sides of the groove (Hong – Fig. 6, entirety of #12 and/or #13), and wherein each receiving element disposed on a lower frame element has an maximum thickness (Hong – Fig. 6, thickness of #113 to #111) that is equal to a thickness of the lower frame element that the receiving element is disposed on (Hong – Fig. 6, thickness of the side portion of the lower frame element appears to be equal), wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove (Hong – Fig. 6, entirety of #11).
Klick and Hong both teach semiconductor wafer holders for CVD processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer holding structure of the apparatus taught by Klick with the grooved retaining structure as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

The claim limitations “for receiving wafers”, “capable of receiving one or two wafers”, “worked into the end of each of the receiving elements”, and “with a size capable of receiving two wafers” are merely intended uses of the PECVD boat and are given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
The apparatus as taught by modified Klick would be capable of performing the intended uses as set forth above. Further, modified Klick would be capable of accommodating any number of wafers in each slot, depending on the size and shape of the wafer. Moreover, Klick explicitly teaches where one or two wafers may be inserted into a single slot (Klick – abstract: receiving a wafer or wafer pair).

Additionally, the claim limitations containing reference to the wafers are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 14, the entire claim is regarded as a product-by-process claim, relating to the production of the boat plates (with lateral retaining arms and receiving slots) in a single piece from graphite, carbon fiber-reinforced carbon, or titanium. As such, the determination of patentability is based upon the product itself, and does not depend on its method of production. See MPEP 2113.
Thus, the modified Klick apparatus teaches the boat plates (Klick - [0079] and Figs. 13-14, plates #202 & #204), including the lateral retaining arms with the receiving elements (Hong - Fig. 6, vertically connecting members terminating in loading sections #12 and #13), wherein the boat plates comprise graphite (Klick - [0005], [0042], [0079], plates comprise graphite).

Furthermore, the Examiner notes that any number of structures, if rigidly attached, can be interpreted as “a single piece”, regardless of the number of smaller structures used to create the larger structure. As such, modified Klick teaches wherein the boat plates, including the lateral retaining arms with the receiving elements, are produced in a single piece from graphite (see citations immediately above).

Alternatively/additionally, modified Klick discloses the claimed invention except for wherein the boat plates, including the lateral retaining arms with the receiving slots, are produced in a single piece (emphasis added).  It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to form the entire boat plate (as taught by Klick, including the lateral retaining arms with the receiving elements as taught by Hong) as a single piece, since it has been held that making a formerly separable structure integral involves only routine skill in the art. See MPEP 2144.04.

Regarding claim 15, Klick does not teach the additional limitations of the claim.
However, Hong teaches each receiving slot provided in the at least one boat plate is bounded by the lateral retaining arms and the lower frame element (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below).

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer carrier rods as taught by Klick with the grooved retaining arms as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

The claim limitation regarding the inserted wafer is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 16, Klick teaches wherein retaining elements are positioned on an upper end of the boat and another retaining element is positioned in a middle portion of another portion of the boat of the same slot (see Fig. 13, carrier rod #210 is positioned at an upper left end of one slot of a plate, and another carrier rod #210 is positioned at a middle right portion of the same slot).

Klick does not teach wherein the retaining elements are receiving elements positioned on lateral retaining arms.
However, Hong teaches wherein receiving elements are positioned on lateral retaining arms (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below). 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer holding structure of the apparatus taught by Klick with the grooved retaining structure as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).


Regarding claim 17, Klick teaches wherein retaining elements are positioned on an upper end of the boat and another retaining element is positioned in a middle portion of another portion of the boat of the same slot (see Fig. 13, carrier rod #210 is positioned at an upper left end of one slot of a plate, and another carrier rod #210 is positioned at a middle right portion of the same slot).

Klick does not teach wherein the retaining elements are receiving elements positioned on lateral retaining arms.
However, Hong teaches wherein receiving elements are positioned on lateral retaining arms (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below). 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer holding structure of the apparatus taught by Klick with the grooved retaining structure as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

Regarding claim 18, Klick teaches wherein retaining elements are positioned on an upper end of the boat and another retaining element is positioned in a middle portion of another portion of the boat of the same slot (see Fig. 13, carrier rod #210 is positioned at an upper left end of one slot of a plate, and another carrier rod #210 is positioned at a middle right portion of the same slot).

Klick does not teach wherein the retaining elements are receiving elements positioned on lateral retaining arms.
However, Hong teaches wherein receiving elements are positioned on lateral retaining arms (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below). 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer holding structure of the apparatus taught by Klick with the grooved retaining structure as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klick (US Pub. 2018/0066354) and Hong (US Pub. 2015/0068948), as applied to claims 1, 4-5, 8-9, 12, and 14-18 above, and further in view of Diiorio (US Patent 5,356,475).
The limitations of claims 1, 4-5, 8-9, 12, and 14-18 have been set forth above.
Regarding claim 7, modified Klick does not teach wherein the nonconductive connection of the boat plates is provided by an Al203, quartz glass or ceramic material.
However, Diiorio teaches wherein spacing elements for wafer boat plates are made of ceramic (Diiorio - Col. 1, Lines 32-33).
Modified Klick and Diiorio both teach semiconductor wafer retaining apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Klick apparatus with the ceramic spacing element material of Diiorio in order to inhibit RF arcing between parallel PECVD boat plates (Col. 2, Lines 39-46). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Response to Arguments
Applicant is thanked for the amendments to claims 1, 9, and 13 to alleviate minor informalities. As such, the objections are withdrawn.

Applicant has corrected the indefinite claim language identified in claims 12 and 15, thus the rejections under section 112(b) are withdrawn.

Applicant has amended the dependencies of claims 4 and 14, thus the rejections under section 112(d) are withdrawn.

Applicant’s arguments concerning the rejection of claims under section 103 have been carefully considered, but are not persuasive.

In regards to the arguments concerning the limitation: “thickness of one prong of the receiving element” (Remarks, pg. 9), the Applicant is mistaken that the Hong reference fails to teach the limitations as written. As can be seen in Fig. 6 of Hong, the thickness of each “receiving element” (#11-#13) appear to be of equal thickness to the arms/lower portion of the loader #2. The claim requires it to be “equal to or less than”, thus it continues to meet the limitations of the claim.

Applicant argues (Remarks, pg. 10) that Fig. 2 provides support for the limitations of the independent claims regarding the receiving elements on both the lateral retaining arms AND the lower frame element. The Examiner disagrees.
Without conceding the merits of the argument, the Examiner notes that even if Fig. 4 can be considered support for each receiving element as shown in Fig. 2/3 (which is not conceded), the disclosure as a whole does not support the “or less than” portion of the claim. Applicant relies solely upon the Drawings as support for the limitation, as no written description of the relative size of the features can be found in the Specification. As such, in the same way Applicant’s figures “show” that the thickness of the receiving elements and their associated supports are equal, Hong does as well. As such, this argument is not persuasive.

Applicant argues (Remarks, pg. 11) that the U-shaped slots according to Klick are not slots for receiving the wafers due to their size. This is wholly unconvincing because Klick Fig. 13 clearly shows wafers inserted into the slots. Additionally, the size of the slots relative to the wafers is of no concern to the instant claims- the claims are directed to an apparatus, where the “wafers” inserted into said slots are merely an intended use of the apparatus. One of ordinary skill in the art would recognize that wafers come in a variety of shapes and sizes, thus at least one wafer could be found that would fit into the slots, if indeed the are too small (which is not conceded by the Examiner). As such, this argument is not persuasive.
Further, the Applicant appears to argue (Remarks, pgs. 12-13) that Klick does not meet the limitations of the claim regarding the slot. However, the Applicant has failed to use the specific language of the claim in refuting the reference. Instead, Applicant attempts to portray the reference as unsuitable by identifying features and relationships of the wafer and the wafer boat that are not claimed. As such, these arguments are not persuasive.

Applicant argues (Remarks, pgs. 13-14) that Klick in view of Hong fails to teach the limitations of new claims 16-18. Applicant cites the Hong reference as being unsuitable, but the Applicant has misunderstood the Examiner’s rejection. As can be clearly seen in Klick Fig. 13, the carrier rods #210 are positioned in the way specified by the claims. When modifying with the Hong reference, the Examiner has relied upon the shape of the “receiving element” features to modify the rods of Klick. As such, Applicant has not properly addressed the rejection as a whole, but has instead provided a piecemeal rebuttal of a single reference. As such, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                  

/Benjamin Kendall/Primary Examiner, Art Unit 1718